


Exhibit 10.1


H&R BLOCK, INC.
2013 LONG TERM INCENTIVE PLAN
MARKET STOCK UNITS
JUNE 2014 AWARD AGREEMENT
This Award Agreement is entered into by and between H&R Block, Inc., a Missouri
corporation (“H&R Block”), and [Participant Name] (“Participant”).
WHEREAS, H&R Block provides certain incentive awards (“Awards”) to key employees
of subsidiaries of H&R Block under the H&R Block, Inc. 2013 Long Term Incentive
Plan (the “Plan”);
WHEREAS, Participant has been selected by the Board, the Compensation Committee,
or the Chief Executive Officer of H&R Block to receive an Award under the Plan;
and
WHEREAS, receipt of this Award is conditioned upon Participant’s execution of
this Award Agreement within 180 days of [Grant Date], wherein Participant agrees
to abide by certain terms and conditions authorized by the Compensation
Committee of the Board.
NOW THEREFORE, in consideration of the parties’ promises and agreements set
forth in this Award Agreement, the sufficiency of which the parties hereby
acknowledge,
IT IS AGREED AS FOLLOWS:
1.    Market Stock Units.
1.1    Grant of Market Stock Units. As of [Grant Date] (the “Grant Date”), H&R
Block hereby awards Participant [Number of MSUs Granted] Market Stock Units
(“MSUs”).
1.2    Vesting Conditions. Except as provided in Section 1.5 and Section 1.6 of
this Award Agreement, Participant shall become vested in the MSUs (a) to the
extent set forth in Section 1.4, only if (b) Participant remains continuously
employed by Company from the Grant Date through the third anniversary of the
Grant Date, such that Participant's Termination of Employment before the third
anniversary of the Grant Date shall result in forfeiture of all rights in the
MSUs and Participant shall not be entitled to a distribution of any shares of
Common Stock related to such forfeited MSUs. The number of MSUs determined under
Section 1.4 shall be certified by the Committee in accordance with Section 1.7,
based on Company's satisfaction of the Performance Criteria during the
Performance Period, and paid in accordance with Section 1.6 or 1.8, as
applicable.
1.3    No Shareholder Privileges; Dividend Equivalents.
(a)    Neither Participant nor any person claiming under or through him or her
shall be, or have any of the rights or privileges of, a shareholder of H&R Block
(including the right to vote shares or to receive dividends) with respect to any
of the Common Stock issuable pursuant to this Award Agreement, unless and until
such shares of Common Stock shall have been duly issued and delivered to
Participant as a result of the vesting of MSUs.
(b)    Notwithstanding Section 1.3(a), dividend equivalents will accrue and vest
proportionally as the MSUs vest, and will be paid as additional whole shares of
Common Stock (unless the Committee in its discretion determines to pay the value
of the accrued dividend equivalents in cash), net of withholding, upon the date
shares of Common Stock are delivered for

1

--------------------------------------------------------------------------------




vested MSUs pursuant to Section 1.6 or Section 1.8. Dividend equivalents will
apply to all cash dividends (excluding dividends for which an adjustment to the
Award was or will be made pursuant to Section 4.3) and will be deemed reinvested
in shares of Common Stock based on the Closing Price of the Common Stock on the
trading day immediately preceding the ex-dividend date applicable to such
dividend. Future dividend equivalents will apply to the shares of Common Stock
relating to the reinvested dividend equivalents for each dividend record date
that occurs before actual delivery of the shares. Notwithstanding the foregoing,
the Committee retains discretion at any time, upon notice to Participant, to
revise whether, and in what manner, dividend equivalents will be deemed
reinvested with respect to any future dividends.
1.4    Payment Formula. The number of MSUs that may vest (the “Earned
Percentage”) shall be determined after the end of the Performance Period in
accordance with this Section, except as otherwise provided in Section 1.5 and
Section 1.6.
(a)    No MSUs will vest if the End of Performance Period Stock Price is less
than 50% of the Grant Date Stock Price.
(b)    No MSUs will vest if the Average Return on Equity during the Performance
Period is less than 20%.
(c)    If the End of Performance Period Stock Price equals or exceeds 50% of the
Grant Date Stock Price and the Average Return on Equity during the Performance
Period equals or exceeds 20%, the number of MSUs that may vest shall be
calculated as follows:
MSUs granted × (End of Performance Period Stock Price Grant Date Stock Price)
In no event shall the number of shares of Common Stock delivered to Participant
upon vesting of MSUs be more than 200% of the MSUs granted.
1.5    Potential Vesting. Notwithstanding Section 1.2, if any of the events
described in subsection (a), (b) or (c) of this Section 1.5 occur at least one
year after the Grant Date and before the third anniversary of the Grant Date,
Participant shall be entitled to either pro-rata or full vesting of the Earned
Percentage of MSUs determined pursuant to Section 1.4 (or Section 1.6 if
applicable), as set forth below. The pro-rata portion of the Earned Percentage,
if applicable, shall equal a percentage based upon the number of whole months of
service completed between the Grant Date and Participant’s Last Day of
Employment divided by thirty-six (36).
(a)    Involuntary Termination of Employment without Cause. If, at least one
year after the Grant Date, Participant ceases to be an employee of Company on
account of an involuntary Termination of Employment without Cause that is not a
Qualifying CIC Separation, and no Comparable Position is offered, Participant
shall be entitled to pro-rata vesting of the Earned Percentage of MSUs that are
determined pursuant to Section 1.4 after the end of the Performance Period.
(b)    Retirement. Participant’s Retirement from the Company does not result in
forfeiture of rights in the MSUs or accelerated vesting of the MSUs; rather, the
Participant shall become vested in the Earned Percentage of MSUs on the third
anniversary of the Grant Date as determined pursuant to Section 1.4 after the
end of the Performance Period.
(c)    Death or Disability. If Participant terminates employment due to death or
Disability at least one year after the Grant Date, Participant shall be entitled
to 100% vesting of the Earned

2

--------------------------------------------------------------------------------




Percentage of MSUs that are determined pursuant to Section 1.4 after the end of
the Performance Period.
1.6    Change in Control.
(a)    Other provisions of this Agreement notwithstanding, if a Change in
Control occurs before the third anniversary of the Grant Date, the Committee
shall determine what equitable adjustments, if any, shall be made to this Award
pursuant to the Committee’s authority and obligations set forth in Sections 4.3,
4.4, and 4.5 of this Award Agreement. Such adjustments may include adjustment to
the payment formula determined under Section 1.4 and the performance period over
which the payment formula (whether or not revised) will be applied. After a
Change in Control, the number of MSUs that may vest pursuant to the payment
formula under Section 1.4 (including any revisions that may be made pursuant to
this Section 1.6) shall be deemed the Earned Percentage for purposes of this
Agreement.
(b)    Potential Vesting after Change in Control. Except as provided below in
(i), (ii) and (iii) or in Section 1.5, the Earned Percentage of MSUs will vest
only if Participant remains continuously employed by Company from the Grant Date
through the third anniversary of the Grant Date as set forth in Section 1.2(b).
(i) If Participant's Termination of Employment occurs after the Change in
Control due to Retirement, Disability or Death, Participant shall be entitled to
100% vesting of the Earned Percentage of MSUs as determined by the Committee.
(ii) If Participant's Termination of Employment occurs due to Qualifying CIC
Separation, Participant shall be entitled to 100% vesting of the Earned
Percentage of MSUs as determined by the Committee.
(iii) If Participant’s Termination of Employment occurs before the Change in
Control under a circumstance described in Section 1.5, the pro-rata vesting
rules of Section 1.5 shall continue to apply to the Earned Percentage of MSUs.
(c)    Settlement Date after Change in Control. If the Committee takes any
action under Section 1.6(a) that, on its own or in connection with any other
event, results in vesting of any Earned Percentage of MSUs earlier than
otherwise provided in this Award Agreement (e.g., the MSUs become subject to
Code Section 409A), such vested MSUs, plus any shares attributable to vested
dividend equivalents, shall be settled upon the earliest to occur of (i)
Participant's date of death, (ii) the third anniversary of the Grant Date as set
forth in Section 1.2(b) or (iii) six months following Participant's Termination
of Employment; provided, however, if any of the events set forth in (i), (ii) or
(iii) occur before the date such early vesting occurs, the settlement date shall
be the later of (x) within 60 days of the early vesting date, or (y) the earlier
of the date that is six months following Participant's Termination of Employment
and the third anniversary of the Grant Date as set forth in Section 1.2(b). All
other payments shall occur as set forth in Section 1.8.
1.7    Certification of a Performance Award. The Committee shall certify in
writing the extent to which the Performance Criteria have been satisfied before
making any payment to Participant with respect to the vested Earned Percentage
of MSUs.

3

--------------------------------------------------------------------------------




1.8    Settlement of MSUs.
(a)    Except as provided in Section 1.6, the vested Earned Percentage of MSUs,
plus any shares attributable to vested dividend equivalents, shall be settled
and paid out in shares of Common Stock as soon as administratively practicable
(while remaining compliant with Section 4.15) following the third anniversary of
the Grant Date, but in no event later than the payment deadline set forth in
Treas. Reg. § 1.409A-3(d).
(b)    Company shall transfer shares of Common Stock equal to the number of the
vested Earned Percentage of MSUs, plus any shares attributable to vested
dividend equivalents, less any shares withheld for tax withholding purposes
pursuant to Section 4.8, into a brokerage account established for Participant at
a financial institution the Committee shall select at its discretion (the
“Financial Institution”) or delivered to Participant in certificate form, such
method to be selected by the Committee in its discretion. Any fractional share
shall be rounded up to the next whole share. Participant agrees to complete,
before the settlement date, any documentation for the Company or the Financial
Institution which is necessary to effect the transfer of shares of Common Stock
to the Financial Institution.


2.    Covenants.
2.1    Consideration for Award under the Plan. Participant acknowledges that
Participant’s agreement to this Section 2 is a key consideration for the Award
made under this Award Agreement. Participant hereby agrees to abide by the
covenants set forth in Sections 2.2, 2.3, 2.4, 2.5, 2.6, and 2.7.
2.2    Covenant Against Competition. During the period of Participant’s
employment and for two (2) years after his or her Last Day of Employment,
Participant acknowledges and agrees he or she will not, directly or indirectly,
establish or engage in any business or organization, or own or control any
interest in, be employed by, or act as an officer, director, consultant,
advisor, or lender to, any of the following located in those geographic markets
where Participant has had direct and substantial involvement in Company’s
operations in such geographic markets: (a) any entity that engages in any
business competitive with the business activities of Company including, without
limitation, its assisted and digital (including software) tax services
businesses (“Prohibited Companies”); (b) any financial institution or business
where any of Participant’s duties or activities would relate to or assist in
providing services or products to one or more of the Prohibited Companies for
use in connection with products, services or assistance being provided to
customers; or (c) any financial institution or business whose primary purpose is
to provide services or products to one or more of the Prohibited Companies for
use in connection with products, services or assistance being provided to
customers. Without limiting clause (c), any financial institution or business
whose profits or revenues from the provision of services or products to the
Prohibited Companies exceeds 25% of total profits or revenues, as the case may
be, shall be deemed to be covered by clause (c). For Participants whose primary
place of employment as of the Last Day of Employment is in Puerto Rico or
Arizona, the restrictions in this Section 2.2 shall be limited to one (1) year
following Participant’s Last Day of Employment. The restrictions in this Section
2.2 shall not apply if Participant’s primary place of employment as of the Last
Day of Employment is in California or North Dakota; provided, however, to the
extent permitted under such states’ laws, Company nevertheless retains all
rights and remedies set forth in Sections 2.8 and 2.9 in lieu of

4

--------------------------------------------------------------------------------




enforcing the restrictive covenant set forth in this Section 2.2.
Notwithstanding the foregoing, if Participant has a standalone employment
agreement with Company and such employment agreement includes covenants against
competition or non-solicitation of customers, the scope, but not the duration,
of such covenants shall apply solely for purposes of Section 2.2 and Section
2.4, but shall have no other effect on this Award Agreement.  All other
covenants contained in this Section 2 shall apply to Participant notwithstanding
any covenants or other terms contained in any other agreement.
2.3    Covenant Against Solicitation of Employees. Participant acknowledges and
agrees that, during the period of Participant’s employment and for two (2) years
after his or her Last Day of Employment, Participant will not directly or
indirectly: (a) recruit, solicit, or otherwise induce any employee of Company to
leave the employment of Company or to become an employee of or otherwise be
associated with Participant or any company or business with which Participant is
or may become associated; or (b) hire any employee of Company as an employee or
otherwise in any company or business with which Participant is or may become
associated. The restrictions in this Section 2.3 shall not apply if
Participant’s primary place of employment as of the Last Day of Employment is in
Wisconsin; provided, however, to the extent permitted under such state’s laws,
Company nevertheless retains all rights and remedies set forth in Sections 2.8
and 2.9 in lieu of enforcing the restrictive covenant set forth in this Section
2.3.
2.4    Covenant Against Solicitation of Customers. During the period of
Participant’s employment and for two (2) years after his or her Last Day of
Employment, Participant acknowledges and agrees that he or she will not,
directly or indirectly, solicit or enter into any arrangement with any person or
entity which is, at the time of the solicitation, a customer of Company for
purposes of engaging in any business transaction of the nature performed by
Company, or contemplated to be performed by Company, provided that this Section
2.4 will only apply to customers for whom Participant personally provided
services while employed by Company or customers about whom or which Participant
acquired material information while employed by Company. For Participants whose
primary place of employment as of the Last Day of Employment is in Puerto Rico
or Arizona, the restrictions in this Section 2.4 shall be limited to one (1)
year following Participant’s Last Day of Employment. The restrictions in this
Section 2.4 shall not apply if Participant’s primary place of employment as of
the Last Day of Employment is in California or North Dakota; provided, however,
to the extent permitted under such state’s laws, Company nevertheless retains
all rights and remedies set forth in Sections 2.8 and 2.9 in lieu of enforcing
the restrictive covenant set forth in this Section 2.4.
2.5     Covenant Against Disclosure of Confidential Information. Participant
acknowledges and agrees: (a) that “Confidential Business Information” includes,
but is not limited to, Company’s client lists and information, employee lists
and information, developments, systems, designs, software, databases, know-how,
marketing plans, product information, business and financial information and
plans, strategies, forecasts, new products and services, financial statements,
budgets, projections, prices, and acquisition and disposition plans, regardless
of whether any court determines that such information constitutes a trade secret
as defined by applicable law; and (b) that (i) Company has spent many years
developing its business and clients, and is engaged in a continuous program of
developing its business and clients, (ii) Company’s methods of operation are
unique within the industry, (iii) Participant’s position creates a relationship
of confidence and trust between Participant and Company with respect to
Company’s Confidential Business

5

--------------------------------------------------------------------------------




Information, and (iv) Participant’s disclosure of Confidential Business
Information could substantially injure Company’s present and planned business.
Therefore, Participant agrees that at all times during employment and for a
period of two (2) years after Participant’s Last Day of Employment with Company,
Participant shall keep in strictest confidence and trust all Confidential
Business Information. During this period, Participant shall not use or disclose
any Confidential Business Information without the written consent of Company,
except as may be necessary in the ordinary course of performing duties as an
employee of Company or as may be required by law.
Notwithstanding the foregoing, to the extent that any Confidential Business
Information satisfies the legal definition of “trade secret,” and for so long as
such information remains a trade secret, Participant shall keep in strictest
confidence such trade secret and not use or disclose any such trade secret
without the written consent of Company, except as may be necessary in the
ordinary course of performing duties as an employee of Company or as may be
required by law. Participant acknowledges that trade secrets include, but are
not limited to, Company’s client lists and all information identifying its
clients, and all information pertaining to Company’s business development,
marketing plans, product information, business and financial information and
plans, and strategies.
2.6    Covenant Regarding Company Property. Participant acknowledges and agrees
that as between Participant and Company, all Confidential Business Information
is the sole and exclusive property of Company and/or Company’s nominee(s) or
assign(s). Participant hereby assigns and agrees to assign to Company any rights
Participant may have or may acquire in such Confidential Business Information.
In the event that Participant conceives or develops, in whole or in part, any
inventions, discoveries, ideas, concepts, strategies, plans, processes, systems,
products, services, know-how, technology, software, website content, writings,
expressions, designs, artwork, graphics, names, logos or other proprietary
developments while employed by Company that (a) directly or indirectly relate in
any way to or arise out of Participant’s job responsibilities or the performance
of the duties or assigned tasks of Participant with Company; or (b) directly or
indirectly relate or pertain in any way to the existing or reasonably
anticipated business, products, services, or other activities of Company; or (c)
were otherwise conceived or developed, in whole or in part, using Company time
or materials or based upon Confidential Business Information (collectively, the
“Developments”), all right, title, and interest in and to the Developments
including, without limitation, all patent, copyright, trademark, trade secret
and other proprietary rights therein shall become the sole and exclusive
property of Company and/or Company’s nominee(s) or assign(s).
Participant acknowledges that any Developments subject to copyright protection
shall be considered “works-for-hire” on behalf of Company as such term is
defined under the copyright laws of the United States. All right, title and
interest in such Developments or components thereof shall automatically vest in
Company and Company shall be the author and exclusive owner thereof including,
without limitation, all copyrights (and renewals and extensions thereof),
merchandising and allied, ancillary and subsidiary rights therein. To the extent
that any of the Developments, or any portion thereof, may not qualify as a
work-for-hire or for copyright protection, Participant hereby irrevocably
assigns and agrees to assign in the future all right, title, and interest in and
to

6

--------------------------------------------------------------------------------




the Developments to Company or Company’s nominee(s) or assign(s), including,
without limitation, all patent, copyright, trademark, trade secret and any and
all other proprietary rights therein.
Participant will keep and maintain adequate and current written records of the
conception and development of Developments in the form of notes, sketches,
drawings, reports or other documents relating thereto, which records shall be
and shall remain the sole and exclusive property of Company and shall be
available to Company at all times.
Participant further agrees to execute and deliver all documents and do all acts
that Company shall deem necessary or desirable to secure to Company or its
nominee(s) or assignee(s) the entire right, title and interest in and to the
Confidential Business Information and Developments, at Company’s expense.
Participant further agrees to cooperate with Company as reasonably necessary to
maintain or enforce Company’s rights in the Confidential Business Information
and Developments.
In the event Participant’s employment terminates, Participant shall promptly
deliver to Company the originals and all copies of all Confidential Business
Information, Developments and other materials and property of any nature
belonging to Company and obtained during the course of, or as a result of,
Participant’s employment with Company. In addition, upon such termination,
Participant shall not remove from the premises of Company any of its documents
or property.
2.7    Non-Disparagement. Participant agrees, that after his or her Last Day of
Employment, Participant will not disparage Company or any of its directors,
officers, executives, employees, agents or other Company representatives
(“Related Parties”), or make or solicit any comments to the media or others that
may be considered derogatory or detrimental to the good business name or
reputation of Company or Related Parties. This clause has no application to any
communications with the Equal Employment Opportunity Commission or any state or
local agency responsible for investigation and enforcement of discrimination
laws.
2.8    Forfeiture of Rights. Notwithstanding anything herein to the contrary, if
Participant violates any provisions of this Section 2, Participant shall forfeit
all rights to payments or benefits under the Plan. All unsettled MSUs shall
terminate, be forfeited and be incapable of vesting.
2.9    Remedies. Notwithstanding anything herein to the contrary, if Participant
violates any provisions of this Section 2, whether before, on or after any
settlement of an Award under the Plan, then Participant shall promptly pay to
Company an amount equal to the aggregate Amount of Gain Realized by Participant
on all Common Stock received pursuant to this Award Agreement after the date
occurring one (1) year before Participant’s Last Day of Employment; provided,
however, to the extent the violation occurs before the settlement of the MSUs,
all rights to payments or benefits under the Plan and all MSUs shall terminate,
be forfeited and be incapable of vesting in accordance with Section 2.8.
Participant shall pay Company within three (3) business days after the date of
any written demand by Company to Participant.
2.10    Remedies Payable. Participant shall pay the amounts described in Section
2.9 in cash or as otherwise determined by Company.
2.11    Remedies without Prejudice. The remedies provided in this Section 2
shall be without prejudice to the rights of Company to recover any losses
resulting from the applicable conduct of Participant, and shall be in addition
to any other remedies Company may have, at law or in equity, resulting from such
conduct.

7

--------------------------------------------------------------------------------




2.12    Survival. Participant’s obligations in this Section 2 shall survive and
continue beyond settlement of all Awards under the Plan and any termination or
expiration of this Award Agreement for any reason.
2.13    Tolling. The restricted period for each of the covenants in this Award
Agreement shall be tolled during (a) any period(s) of violation that occur
during the original restricted period; and (b) any period(s) of time required by
litigation to enforce the covenant (other than any periods during which
Participant is enjoined from engaging in the prohibited activity and is in
compliance with such order of enjoinment) provided that the litigation is filed
within one year following the end of the two-year period immediately following
the cessation of employment.
3.    Non-Transferability of Award. This Award (including all rights, privileges
and benefits conferred under such Award) shall not be transferred, assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose
of this Award, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon any attempted sale under any execution, attachment,
or similar process upon the rights and privileges hereby granted, then and in
any such event this Award and the rights and privileges hereby granted shall
immediately become null and void.
4.    Miscellaneous.
4.1    No Employment Contract. This Award Agreement does not confer on
Participant any right to continued employment for any period of time, and is not
an employment contract.
4.2    Clawback. If a restatement of H&R Block’s financial results occurs and
(a) the vesting or the Amount of Gain Realized with respect to any portion of
this Award, or (b) the vesting or issuance of performance-based Shares pursuant
to any other award granted under the Plan or any other company-sponsored equity
compensation plan, or (c) any other cash compensation received by Participant
pursuant to a Company-sponsored incentive plan, would not have occurred, been
paid or would have been reduced if the results represented by the restatement
were known as of the time of the original issuance of the financial results,
Participant may be required to reimburse Company for the Amount of Gain Realized
related to this Award. The Committee has sole discretion to make all
determinations that may be made pursuant to this section, including the amount
of reimbursement.
4.3    Adjustment of MSUs. If any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affects
the Common Stock or the value thereof, the Committee shall make such adjustments
and other substitutions to this Award Agreement as the Committee determines
necessary or appropriate to prevent dilution or enlargement of benefits or
potential benefits intended to be made available under this Award Agreement, in
a manner the Committee deems equitable or appropriate, taking into consideration
the accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, and
in the number, class, kind and option or exercise price of securities subject to
the Award Agreement (including, if the Committee deems appropriate, the
substitution of awards denominated in the shares of another company).

8

--------------------------------------------------------------------------------




4.4    Adjustment of Performance Criteria.
(a)    In the event of the occurrence during the Performance Period of any
recapitalization, reorganization, merger, acquisition, divestiture,
consolidation, spin-off, split-off, combination, liquidation, dissolution, sale
of assets associated with the sale of a line of business or other material
operation, other similar corporate transaction or event, any material changes in
applicable tax laws or accounting principles, any event that is considered an
extraordinary item under GAAP or any other unusual or non-recurring event
involving the Company, the Committee shall adjust the calculation of the
Performance Criteria to exclude the effect of such occurrence(s). Such
adjustments shall be conclusive and binding for all purposes.
(b)    The direct or indirect sale of any or all of the stock of, merger or
liquidation of, sale or assumption of all or substantially all the assets or
liabilities of, or any other transaction regarding, H&R Block Bank FSB, will be
deemed to be an event for which an adjustment under Section 4.4(a) should be
made.
4.5    Merger, Consolidation, Reorganization, Liquidation, etc. If H&R Block
shall become a party to any corporate merger, consolidation, major acquisition
of property for stock, reorganization, or liquidation, all Plan awards
outstanding on the effective date of the consummation of the transaction shall
be treated in the manner the Committee, in its discretion, deems equitable and
appropriate after taking into consideration relevant facts, including the
accounting and tax consequences. Such treatment need not treat all Awards (or
all portions of an Award) in an identical manner. Such treatment may include,
but is not limited to, the substitution of new Awards, or for any Awards then
outstanding, the assumption of any such Awards or the cancellation of such
Awards for a payment to Participant in cash or other property in an amount
equitably determined by the Committee (and, for the avoidance of doubt, such
cancellation may be without any payment to Participant in the event the
Committee determines that the intrinsic value of the Award is zero or negative).
Any such arrangements shall be binding upon Participant and any action taken
under this Section 4.5 shall either preserve an Award’s status as exempt from
Code Section 409A or comply with Code Section 409A.
4.6    Interpretation and Regulations. The Committee shall have the full power
and authority provided under Section 4.2 of the Plan and provided by delegation
by the Board, subject to the terms of the Plan, and subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board. Such power and authority shall include, but not be
limited to, the power and authority to: (a) interpret and administer the Plan,
the Award Agreement, and any instrument or agreement entered into under or in
connection with the Plan; (b) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or the Award Agreement in the manner and
to the extent that the Committee shall deem desirable to carry it into effect;
(c) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan and Award; (d) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan and Award; (e)
determine whether, to what extent and under what circumstances the Award shall
be canceled or suspended; and (f) determine, for purposes of the Plan and this
Award Agreement, (i) the date and circumstances that constitute a cessation or
termination of employment, (ii) whether such cessation or termination is the
result of Retirement, death, Disability, termination without Cause or any other
reason, and (iii) what

9

--------------------------------------------------------------------------------




constitutes continuous employment with respect to vesting under this Award
Agreement. Notwithstanding the foregoing, leaves of absence approved by the
Committee or transfers of employment among the subsidiaries of H&R Block shall
not be considered an interruption of continuous employment under the Plan,
unless otherwise required by Code Section 409A.
4.7    Reservation of Rights. If at any time Company determines that
qualification or registration of the MSUs, or of any shares of Common Stock
subject to the MSUs, under any federal, state or other applicable securities
law, or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition of executing an Award or providing a
benefit under the Plan, then such action may not be taken, in whole or in part,
unless and until such qualification, registration, consent or approval shall
have been effected or obtained free of any conditions Company deems
unacceptable.
4.8    Withholding of Taxes. Company shall make the delivery of shares of Common
Stock pursuant to this Award Agreement net of all federal, state, local or
foreign taxes required to be paid or withheld as a result of the delivery of
shares of Common Stock.  Unless otherwise determined pursuant to established
procedures pursuant to the Plan, the number of shares of Common Stock withheld
shall be based on the Fair Market Value of such shares on the delivery date and
the minimum required tax withholding rate for Participant (or such other rate
that will not cause an adverse accounting consequence or cost to Company).
4.9    Reasonableness of Restrictions, Severability and Court Modification.
Participant and Company agree that the restrictions contained in this Award
Agreement are reasonable, but, should any provision of this Award Agreement be
determined by a court of competent jurisdiction to be invalid, illegal or
otherwise unenforceable or unreasonable in scope, the validity, legality and
enforceability of the other provisions of this Award Agreement will not be
affected thereby, and the provision found invalid, illegal, or otherwise
unenforceable or unreasonable will be considered by Company and Participant to
be amended as to scope of protection, time or geographic area (or any one of
them, as the case may be) in whatever manner is considered reasonable by that
court and, as so amended, will be enforced.
4.10    Waiver. The failure of Company to enforce at any time any terms,
covenants or conditions of this Award Agreement shall not be construed to be a
waiver of such terms, covenants or conditions or of any other provision. Any
waiver or modification of the terms, covenants or conditions of this Award
Agreement shall only be effective if reduced to writing and signed by both
Participant and an officer of H&R Block.
4.11    Plan Control. The terms of this Award Agreement are governed by the
terms of the Plan, as it exists on the Grant Date (except to the extent the Plan
is amended from time to time and such amendment is intended to have retroactive
effect). Except where the Plan expressly permits an award agreement to provide
for different terms, if any provisions of this Award Agreement conflict with any
provisions of the Plan, the terms of the Plan shall control.
4.12    Notices. Any notice to be given to Company or election to be made under
the terms of this Award Agreement shall be addressed to Company (Attention: Long
Term Incentive Department) at One H&R Block Way, Kansas City Missouri 64105, or
at such other address or by such other means as Company may hereafter designate
in writing to Participant. Any notice to be given to Participant shall be
addressed to Participant at the last address of record with Company or at such
other address as Participant may hereafter designate in writing to Company. Any
such

10

--------------------------------------------------------------------------------




notice shall be deemed to have been duly given when deposited in the United
States mail via regular or certified mail, addressed as aforesaid, postage
prepaid.
4.13    Choice of Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Missouri without
reference to principles of conflicts of laws.
4.14    Choice of Forum and Jurisdiction. Participant and Company agree that any
proceedings to enforce the obligations and rights under this Award Agreement
must be brought in the Missouri District Court located in Jackson County,
Missouri, or in the United States District Court for the Western District of
Missouri in Kansas City, Missouri. Participant agrees and submits to personal
jurisdiction in either court. Participant and Company further agree that this
Choice of Forum and Jurisdiction is binding on all matters related to Awards
under the Plan and may not be altered or amended by any other arrangement or
agreement (including an employment agreement) without the express written
consent of Participant and H&R Block.
4.15    Compliance with Section 409A. Notwithstanding any provision in this
Award Agreement or the Plan to the contrary, this Award Agreement shall be
interpreted and administered in accordance with Code Section 409A and
regulations and other guidance issued thereunder (“Section 409A”). For purposes
of determining whether any payment made pursuant to this Award Agreement results
in a “deferral of compensation” within the meaning of Treasury Regulation
1.409A-1(b), H&R Block shall maximize the exemptions described in such section,
as applicable. Any reference to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A. If any deferred compensation payment is payable while Participant
is a “specified employee” under Section 409A, and payment is due because of
separation from service for any reason other than death, then payment of such
amount shall be delayed for a period of six months and paid in a lump sum on the
first payroll payment date following the earlier of the expiration of such six
month period or Participant’s death. To the extent any payments under this Award
Agreement are made in installments, each installment shall be deemed a separate
payment for purposes of Section 409A and the regulations issued thereunder.
Participant or his or her beneficiary, as applicable, shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Participant or his or her beneficiary in connection with any
payments to Participant or his or her beneficiary pursuant to this Award
Agreement, including but not limited to any taxes, interest and penalties under
Section 409A, and neither H&R Block nor any of its affiliates shall have any
obligation to indemnify or otherwise hold Participant or his or her beneficiary
harmless from any and all of such taxes and penalties.
4.16    Attorneys Fees. Participant and Company agree that in the event of
litigation to enforce the terms and obligations under this Award Agreement, the
party prevailing in any such cause of action will be entitled to reimbursement
of reasonable attorneys fees.
4.17    Relationship of the Parties. Participant acknowledges that this Award
Agreement is between H&R Block and Participant. Participant further acknowledges
that H&R Block is a holding company and that Participant is not an employee of
H&R Block.
4.18    Headings. The section headings herein are for convenience only and shall
not be considered in construing this Award Agreement.

11

--------------------------------------------------------------------------------




4.19    Amendment. No amendment, supplement, or waiver to this Award Agreement
is valid or binding unless in writing and signed on behalf of H&R Block by an
officer of H&R Block, and, if materially adverse to Participant, signed by
Participant.
4.20    Execution of Agreement. This Award Agreement shall not be enforceable by
either party, and Participant shall have no rights with respect to the Awards
made hereunder, unless and until it has been (a) signed by Participant within
180 days of the Grant Date, (b) signed on behalf of H&R Block by an officer of
H&R Block, and (c) returned to H&R Block.
This Award Agreement may be signed by the parties via facsimile or electronic
signature, as acceptable to Company, and may be signed by H&R Block via stamped
signature.
4.21    WAIVER OF JURY TRIAL. PARTICIPANT KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING, ACTION OR
CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT.
5.    Definitions. Whenever a term is used in this Award Agreement, the
following words and phrases shall have the meanings set forth below or as set
forth in the Plan unless the context plainly requires a different meaning, and
when a defined meaning is intended, the term is capitalized.
5.1    Amount of Gain Realized. The Amount of Gain Realized shall be equal to
the number of shares of Common Stock that Participant receives pursuant to this
Award Agreement multiplied by the Fair Market Value of one share of Common Stock
on the date of delivery.
5.2    Average Return on Equity. Average Return on Equity shall be based on
Company’s net income from continuing operations and total stockholders’ equity,
each as defined under Generally Accepted Accounting Principles (United States)
(“GAAP”). Average Return on Equity shall be calculated annually as net income
from continuing operations divided by average equity, the result of which is
averaged over the Performance Period, subject to those adjustments described in
Section 4.4.
5.3    Board. Board means the Board of Directors of H&R Block.
5.4    Cause. Cause means those actions or omissions that constitute cause for
termination under the written Company severance plan that applies to
Participant. If no severance plan applies to Participant or if the applicable
severance plan does not define “Cause,” then Cause shall have the meaning found
in the H&R Block Severance Plan, or any successor to that plan. Notwithstanding
any of the foregoing, if Participant has a standalone employment agreement with
Company and such employment agreement includes a definition for cause, the
definition of cause in the employment agreement shall apply.
5.5    Change in Control. Change in Control means the occurrence of one or more
of the following events:
(a)    Any one person, or more than one person acting as a group, acquires
ownership of stock of H&R Block that, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of H&R Block. If any one person, or more than one
person acting as a group, is considered to own more than 50 percent of the total
fair market value or total voting power of the stock of H&R Block, the
acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control. An increase in the percentage of stock
owned by any one person, or persons acting as a

12

--------------------------------------------------------------------------------




group, as a result of a transaction in which H&R Block acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this Section 5.5(a).
(b)    Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of H&R Block stock acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of H&R Block possessing 35 percent or more of the
total voting power of the stock of H&R Block. If any one person, or more than
one person acting as a group, is considered to effectively control a corporation
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which H&R Block acquires its stock
in exchange for property will not be treated as an acquisition of stock for
purposes of this Section 5.5(b), but will be treated as an acquisition of stock
for purposes of Section 5.5(a).
(c)    A majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by two-thirds (2/3)
of the members of the Board before the date of such appointment or election.
(d)    Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of H&R Block assets acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from H&R Block that have a total gross fair market value
equal to or more than 50 percent of the total gross fair market value of all of
the assets of H&R Block immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of H&R
Block, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. Notwithstanding the foregoing,
there is no Change in Control event under this Section 5.5(d) when there is a
transfer to an entity that is controlled by the shareholders of H&R Block
immediately after the transfer. A transfer of assets by H&R Block is not treated
as a change in the ownership of such assets if the assets are transferred to:
(i) a shareholder of H&R Block (immediately before the asset transfer) solely in
exchange for or with respect to its stock; (ii) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
H&R Block; (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of H&R Block; or (iv) an entity, at least 50 percent
of the total value or voting power of which is owned, directly or indirectly, by
a person described in (iii) above.
Notwithstanding the foregoing, the direct or indirect sale of any or all of the
stock of, merger or liquidation of, or sale or assumption of all or
substantially all the assets or liabilities of, H&R Block Bank FSB, (i) will not
be considered a Change in Control for purposes of this Award Agreement, and (ii)
will not be included in any determination of the total gross fair market value
of assets of H&R Block sold during any 12-month period under Section 5.5(d)
above.
For purposes of this section, persons will be considered to be acting as a group
in accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended, and Code Section 409A.
5.6    Closing Price. Closing Price shall mean the last reported market price
for one share of Common Stock, regular way, on the New York Stock Exchange (or
any successor exchange or

13

--------------------------------------------------------------------------------




stock market on which such last reported market price is reported) on the day in
question. If the exchange is closed on the day on which the Closing Price is to
be determined or if there were no sales reported on such date, the Closing Price
shall be computed as of the last date preceding such date on which the exchange
was open and a sale was reported.
5.7    Code. Code means the Internal Revenue Code of 1986, as amended.
5.8    Committee. Committee means the Compensation Committee of the Board.
5.9    Common Stock. Common Stock means the common stock of H&R Block, without
par value.
5.10    Company. Company means H&R Block, Inc., a Missouri corporation, and
includes its “subsidiary corporations” (as defined in Code Section 424(f)) and
their respective divisions, departments and subsidiaries and the respective
divisions, departments and subsidiaries of such subsidiaries.
5.11    Comparable Position. Comparable Position means a position where:
(a)    Participant’s primary work location would be within 50 miles of
Participant’s current primary work location, and
(b)    Participant’s compensation rate (salary and target bonus) would be no
more than 10% below Participant’s current compensation rate.
5.12    Disability. Disability or disabled means, determined in accordance with
the following determination periods:
(a)    If Participant has coverage under a group long-term disability program
maintained by Company, Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of at least three months under such
program; or
(b)    If Participant does not have coverage under a group long-term disability
program maintained by Company, Participant is unable to engage in any
substantial gainful activity for a period of at least 9 months by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
For this purpose, Participant shall be deemed to have incurred a Disability on
the last day of the applicable determination period above. Notwithstanding the
foregoing, if Participant has a standalone employment agreement with Company and
such employment agreement includes a definition of disability, the definition in
the employment agreement shall apply.
5.13    End of Performance Period Stock Price. End of Performance Period Stock
Price means the average of the Fair Market Value of the Common Stock for the 30
consecutive trading days ending on the last day of the Performance Period.
5.14    Fair Market Value. Fair Market Value means the Closing Price for one
share of Common Stock.
5.15    Fiscal Year. Fiscal Year means the fiscal year ended April 30.

14

--------------------------------------------------------------------------------




5.16    Good Reason Termination. Good Reason Termination means a Termination of
Employment initiated by Participant that is related to one or more conditions
described in subsection (a), and that is subject to the timing, notice and
remedy provisions of subsection (b):
(a)    Conditions for Good Reason Termination. The conditions that qualify for
Good Reason Termination shall be those conditions provided in the definition of
Good Reason Termination under the written Company severance plan that applies to
Participant, unless Participant has a standalone employment agreement with
Company and such employment agreement includes such definition (or a definition
of “Good Reason”), in which case the definition in the employment agreement
shall apply. For the avoidance of doubt, any such definition shall only apply
with respect to determining the conditions that constitute “Good Reason.” The
periods of time relating to the initial existence, notice, and remedy of any
such condition are determined solely as described in subsection (b). If no
severance plan or employment agreement applies to Participant or if neither
includes a definition of “Good Reason” or “Good Reason Termination,” then the
conditions that qualify for Good Reason Termination are:
(i)    A change in Participant’s primary work location that is more than 50
miles from Participant’s previous primary work location, or
(ii)    A diminution of Participant’s compensation rate (salary and target
bonus) of more than 10%.
(b)    Timing, Notice and Remedy Requirements. Participant’s voluntary
Termination of Employment qualifies as a Good Reason Termination only if such
Termination of Employment occurs within 18 months after a Change in Control
because of a qualifying condition described in subsection (a), and only if
(i)     the initial existence of the condition occurs no more than 75 days
before the Change in Control, or occurs on or after the Change in Control; (ii)
Participant does not consent to the condition; and (iii) Company does not remedy
the condition (as further described in this section).
Participant must provide notice no more than 30 days after the initial
occurrence of the event; provided, however, if the event initially occurs within
the 75 day period preceding a Change in Control, notice must be provided by the
earlier of (i) 90 days of the date of the initial occurrence and (ii) 30 days
after the date of the Change in Control. During the 30 days following receipt of
the notice, Company may remedy the event, occurrence or condition for which
notice was given, in which case a Good Reason Termination will not occur as a
result of the condition.
5.17    Grant Date Stock Price. The Grant Date Stock Price means the average of
the Fair Market Value of the Common Stock for the 30 consecutive trading days
ending on the Grant Date.
5.18    Last Day of Employment. Last Day of Employment means the date of
Participant’s Termination of Employment.
5.19    Market Stock Units or MSUs. The Market Stock Units or MSUs awarded
pursuant to this Award Agreement are a form of Performance Share Units as
defined in the Plan.
5.20    Performance Period. Performance Period means the period commencing [May
1, 201X] and ending [April 30, 201X].
5.21    Qualifying CIC Separation. Qualifying CIC Separation means (a) a Good
Reason Termination or (b) Company’s involuntary Termination of Employment of
Participant without Cause

15

--------------------------------------------------------------------------------




no more than 75 days before or 18 months after a Change in Control; provided,
however, that Qualifying CIC Separation described under subsection (b) does not
include the elimination of Participant’s position where Participant was offered
a Comparable Position with Company or with a party (or a subsidiary or an
affiliate of such a party) that acquires any asset from Company.
5.22    Retirement. Retirement means Participant’s voluntary Termination of
Employment with Company at or after the date Participant attains age 60.
5.23    Performance Criteria. Performance Criteria means the End of Performance
Period Stock Price set forth in Section 1.4(a) and the Average Return on Equity
set forth in Section 1.4(b).
5.24    Termination of Employment. Termination of Employment, termination of
employment and similar references mean a separation from service within the
meaning of Code Section 409A. If Participant is an employee, Participant will
generally have a Termination of Employment if Participant voluntarily or
involuntarily terminates employment with Company. A termination of employment
occurs if the facts and circumstances indicate that Participant and Company
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services Participant will perform after such
date (whether as an employee, director or other independent contractor) for
Company will decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee, director or other independent
contractor) over the immediately preceding 36-month period (or full period of
services if Participant has been providing services for less than 36 months).
For purposes of this Section 5.24, “Company” includes any entity that would be
aggregated with Company under Treasury Regulation 1.409A-1(h)(3).
6.    ACKNOWLEDGEMENT OF COVENANTS AND WAIVERS.
6.1    Participant understands and acknowledges that this Award Agreement
confers both rights and obligations upon Participant.
6.2    Participant has reviewed this Award Agreement in its entirety and
understands that by signing this Award Agreement, Participant agrees to all of
its terms, including, but not limited to, the covenants set forth in Section 2
of this Award Agreement, the Choice of Forum and Jurisdiction, and the Waiver of
Jury Trial set forth in Section 4 of this Award Agreement.
6.3    Participant acknowledges that Company has advised Participant to seek his
or her own legal counsel before signing this Award Agreement and that
Participant has consulted or has had the opportunity to consult with his or her
personal attorney before executing this Award Agreement.




[Signature Page Follows.]

16

--------------------------------------------------------------------------------




In consideration of said Award and the mutual covenants contained herein, the
parties agree to the terms set forth above.
The parties hereto have executed this Award Agreement.
Participant Name:     [Participant Name]
Date Signed:        [Acceptance Date]
H&R BLOCK, INC.
By:


Aileen M. Wilkins
Chief People Officer





17